TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00223-CV


Deene A. Sweeney and Texas Division, Sons of Confederate
Veterans, Inc., Appellants

v.

Thomas Phillips, in his Administrative Capacity; Rick Perry, in his Official
Capacity as Governor of the State of Texas; and Cindy Reed,
in her Official Capacity as Executive Director of the
Texas Building and Procurement
Commission, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN001678, HONORABLE PAUL DAVIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion seeking to have the appeal suspended while they
seek to settle their dispute.  We grant the motion and abate the appeal for 120 days.  The parties are
ordered to file a status report or a motion to dismiss with this Court no later than May 6, 2005.


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 6, 2005